Citation Nr: 0918834	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for pes 
planus.  

2.  Entitlement to service connection for back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1990 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issue of entitlement to service connection for back pain 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A November 1994 rating decision that denied service 
connection for pes planus was not appealed.

2.  In correspondence dated in April 2005 the Veteran 
requested that her previously denied claim for service 
connection for pes planus be reopened.

3.  Evidence compiled since the November 1994 rating decision 
regarding service connection for pes planus is new, but does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision denying service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen the 
previously denied claim for service connection for pes planus 
has not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in November 1994 the RO denied 
service connection for pes planus on the basis that the 
condition preexisted service and that evidence did not show 
that the condition was aggravated beyond normal progression 
during service.  A notice of disagreement was not filed, and 
the decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In April 2005 the Veteran requested her previously denied 
claim for service connection for pes planus be reopened.  In 
a rating decision dated in July 2005 the RO issued a decision 
denying service connection for pes planus on the grounds that 
the evidence submitted was not new and material.  The Veteran 
has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for pes planus was accompanied by VA treatment 
records which showed that the Veteran complained of foot 
pain.  Since the current diagnosis and claim is based on the 
same factual basis as the time the case was last decided on 
the merits, new and material evidence is necessary to reopen 
the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the November 1994 
rating decision included the STRs that reflect a diagnosis of 
mild pes planus during the December 1989 enlistment 
examination.  In a December 1993 report of medical history 
the Veteran marked that she had a history of foot trouble.  A 
March 1994 orthopaedic note showed she complaining of stress 
pain in her right tibia; diagnosis was chronic right stress 
secondary to pes planus.  An August 1994 compensation and 
pension (C&P) joints examination shows that the Veteran was 
given arch supports.  She reported that her had problems if 
not using arch supports; impression was pes planus.

Evidence compiled since the November 1994 rating decision 
includes a March 2006 Podiatry consultation.  The Veteran 
complained of painful feet and heels.  She stated that they 
hurt when standing and walking.  Physical examination found 
decreased medial arch, bilaterally and pain to palpation in 
the toes and metacarpophalangeal joint; pain to palpation of 
the mid food and medial band of the plantar fascia at cal 
insertion.  There was no pain to palpation of the tarsal 
tunnel.  X-ray revealed small degenerative spurring to the 
dorsum of the mid foot.  Diagnosis was painful feet, 
bilateral and plantar fasciitis.  

In a November 2003 VA follow-up visit the Veteran complained 
of achy and sharp pain in the right foot.  She stated that 
she had the same pain off and on for two years.  She denied 
trauma or injury, swelling, redness, or fever.  Impression 
was arthritis.  Again in November 2003 she reported right 
foot pain for the past one to two years.  She denied recent 
injury or trauma.  Impression was negative right foot.  

The VA and private medical records dating complied since the 
November 1994 rating decision, while new, are not material to 
the issue of service connection for pes planus.  Although the 
Veteran is competent to say now, as she has in conjunction 
with her previous claim, that she has pes planus related to 
service, there is still no competent medical evidence that 
links a current foot condition to service.  Moreover, there 
is no evidence that a current foot disorder that indicates 
that the Veteran's pes planus, noted at entry to active 
military service, was worsened beyond normal progression 
during military service.  As the newly submitted evidence 
does not show that she has a current disability that is 
related to an injury in service, nor does it show that her 
pes planus has permanently worsened beyond normal 
progression, it does not raise a reasonable possibility of 
substantiating the claim.  New and material evidence having 
not been found, the Veteran's request to reopen her claims 
for pes planus must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

During the pendency of the appeal the Court issued a decision 
in which it held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in May 2005 the Veteran was advised of the 
information and evidence necessary to reopen her claim for 
service connection for a foot condition, and of the evidence 
needed to substantiate the underlying claim for service 
connection.  She was also advised of the evidence that VA 
would seek to provide; and of the information and evidence 
that she was expected to provide.  The Board also notes that 
a letter from the RO dated in March 2006 informed her of how 
VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  Further, in light of her 
statements, in which the Veteran asserts that service 
connection is warranted because she has had the condition 
since service, the Board finds that she has actual knowledge 
of what is necessary to reopen and substantiate her claim.  
The Board thus finds that the Veteran has been provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to her claim for service connection, any 
presumption of prejudice with respect to notice is rebutted.  

As to VA's duty to assist, STRs, VA treatment records, and 
private medical records have been obtained and associated 
with the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for pes planus is 
not reopened and the claim remains denied.

REMAND

The Veteran seeks service connection for a back condition, 
which she attributes to lifting a generator.  The Veteran 
stated that her back has been aching since she was on active 
duty.

In a report of medical history dated in December 1993 the 
Veteran marked that she had a history of recurrent back pain 
and she reports having back problems since that time.  

Private medical records dated in May 2004 showed that the 
Veteran reported back pain for four years.  She further 
reported that she did heavy lifting at work and strains her 
back.  She was diagnosed with lumbar strain.  No opinion as 
to etiology was provided.  In February and March 2006 the 
Veteran complained of back pain.  She indicated that she 
experienced pain while sitting, lying down, lifting and 
bending.  

VA medical records dating showed that the Veteran complained 
of pain in the low back and pelvis from endometriosis in 
November 2003 and February 2005.  She reported that the pain 
occurred mainly during menses and sometimes off the menses.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  While there are competent reports of 
continuity of symptomatology since service, a VA examination 
for an opinion as to whether any current back pain is 
related to service is necessary to make a determination in 
this case. 

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
June 28, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Jackson VAMC dating from June 28, 2006, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  Thereafter, schedule the Veteran 
for a VA spine examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Schedule the Veteran for 
an examination with regard to her claim 
for service connection for a back 
injury.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
the report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe 
problems she has had with her back 
since her discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that a current back 
disorder was incurred during active 
military service.  In that regard, the 
examiner's attention is specifically 
directed to the Veteran's statements 
report of a continuity of 
symptomatology since service.  In 
offering an assessment, the examiner 
must specifically acknowledge and 
discuss the Veteran's report in 
discussing whether she has a back 
disability that is related to or had 
its onset in-service.  A complete 
rationale must be set forth in the 
report provided.

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issues 
on appeal.  If any benefits sought 
remain denied, the Veteran and her 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


